Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants amendment filed November 09, 2022.
Claims 1-30 are pending. No claim is added and none cancelled.
Applicant's arguments filed November 09, 2022 have been fully considered but they are not persuasive. 


Terminal Disclaimer
The terminal disclaimer filed on 11/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,347,773 has been reviewed and is accepted. The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-18, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dageville (U.S. Patent Application No. 2020/0012659) in view of Vivian (U.S. Patent Application No. 2003/0220935).

Regarding Claim 1, Dageville discloses a method performed by a data platform executing instructions on at least one processor (Figs.1&3; Dageville), the method comprising: 
provisioning by at least one hardware processor, a remote deployment of a data platform with a plurality of objects, the plurality of objects including at least one task object associated with a primary deployment of the data platform (par [0032], [0035], [0090], Dageville); 
detecting using the at least one task object of the plurality of objects, a request to replicate a database stored at the primary deployment of the data platform at the remote deployment (par [0032], [0066], [0073-0074], Dageville - database data is replicated between a primary deployment and a secondary deployment… resource manager provides services and functions that support the operation of all components within the data processing platform… the resource manager contains a monitor and workload analyzer which manages and distributes tasks as needed; and the resource manager also manages data replication requests and schedules data replication between multiple database storage resources and database deployments); 
responsive to the request, causing database data to be pushed from the database stored at the primary deployment to at least the remote deployment (par [0039], [0074], [0090], Dageville – database data is replicated from primary deployment to secondary deployment); and
configuring access to the data at the remote deployment using at least a third object of the plurality of objects (par [0035], [0037], Dageville).
While Dageville teaches pushing database data from the database stored at the primary deployment to a secondary deployment; however, Dageville is not as explicitly detailed with respect to the data being pushed to a “second object” provisioned at the remote deployment.
On the other hand, Vivian teaches data being pushed to a “second object” provisioned at the remote deployment (par [0023], [0026], Vivian – snapshot logic forwards source state information to a file server within a target site, which houses a logical snapshot of the primary database as a standby database… standby database can initially be set up as a shell database system that includes various system schemas but does not yet contain the tables and other database objects that correspond to the tables and other database objects on the primary database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vivian’s teachings into the Dageville data replication system. A skilled artisan would have been motivated to combine in order to provide a more simplified database replication procedure that does not require intervention.

Regarding Claim 2, the combination of Dageville in view of Vivian, disclose the method of claim 1, wherein the second object of the plurality of objects is a database shell of the database, and the method further comprising: causing a modification of the database shell into a remote deployment database at the remote deployment based on pushing the database data stored at the primary deployment (par [0023], [0026], Vivian – snapshot logic forwards source state information to a file server within a target site, which houses a logical snapshot of the primary database as a standby database… standby database can initially be set up as a shell database system that includes various system schemas but does not yet contain the tables and other database objects that correspond to the tables and other database objects on the primary database; wherein when the database data is initially pushed to the remote deployment it is a database shell of the database and the shell is modified, based on the push, to include certain data/objects).

Regarding Claim 3, the combination of Dageville in view of Vivian, disclose the method of claim 1, further comprising: configuring the at least one task object as a monitoring task at the remote deployment (par [0073-0074], Dageville - the resource manager contains a monitor and workload analyzer which manages and distributes tasks as needed; and the resource manager also manages data replication requests and schedules data replication between multiple database storage resources and database deployments).

Regarding Claim 4, the combination of Dageville in view of Vivian, disclose the method of claim 3, further comprising: 
monitoring the primary deployment for database replication requests to replicate the database, the monitoring using the monitoring task; and detecting the request at the primary deployment based on the monitoring (par [0032-0033], [0073-0074], Dageville). 

Regarding Claim 5, the combination of Dageville in view of Vivian, disclose the method of claim 3, further comprising: 
monitoring the remote deployment for database replication requests to replicate the database, the monitoring using the monitoring task; and detecting the request at the remote deployment based on the monitoring (par [0032-0033], [0073-0074], Dageville).

Regarding Claim 6, the combination of Dageville in view of Vivian, disclose the method of claim 1, wherein the remote deployment comprises a first computing node, the primary deployment comprises a second computing node, and the method further comprising: receiving the request at the first computing node from the second computing node (par [0074-0075], [0083], Dageville).

Regarding Claim 7, the combination of Dageville in view of Vivian, disclose the method of claim 1, further comprising: invoking at least one refresh command with respect to the plurality of objects, the invoking of the at least one refresh command making the database data available at the remote deployment, wherein the at least one refresh command comprises a database refresh operation that initiates pushing of the database data from the database stored at the primary deployment to the second object (par [0118-0120], Dageville – a refresh request for replicating a database is implemented by synchronizing the state of data of the target/secondary deployment to the state of data of the source/primary deployment by importing the response from the request into the target deployment… par [0026], Vivian - standby database can initially be set up as a shell database system that includes various system schemas but does not yet contain the tables and other database objects that correspond to the tables and other database objects on the primary database).

Regarding Claim 8, the combination of Dageville in view of Vivian, disclose the method of claim 7, wherein the pushing of the database data from the database stored at the primary deployment to the second object converts the second object into a remote deployment database at the remote deployment (par [0118-0120], Dageville – a refresh request for replicating a database is implemented by synchronizing the state of data of the target/secondary deployment to the state of data of the source/primary deployment by importing the response from the request into the target deployment… par [0026], Vivian - standby database can initially be set up as a shell database system that includes various system schemas but does not yet contain the tables and other database objects that correspond to the tables and other database objects on the primary database).

Claims 11-18 contain similar subject matter as claims 1-8 above; and are rejected under the same rationale.
Claims 21-28 contain similar subject matter as claims 1-8 above; and are rejected under the same rationale.

Allowable Subject Matter
Claims 9-10, 19-20, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: wherein the at least a third object of the plurality of objects comprises a share shell, and the method further comprising: configuring the share shell as an access control with respect to the database data at the remote deployment; and modifying the share shell to provide access to the database data at the remote deployment, based on the invoking of the at least one refresh command.

Response to Arguments
Applicant argues, Dageville and Vivian fail to teach “responsive to the request, causing database data to be pushed from the database stored at the primary deployment to at least a second object of the plurality of objects provisioned at the remote deployment” and “configuring access to the data at the remote deployment using at least a third object of the plurality of objects”.
Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Dageville teaches database data is replicated from a primary deployment to a secondary deployment based on database replication requests (see par [0039], [0074], [0090]). Vivian is incorporated into Dageville for teaching snapshot logic forwards source state information to a file server within a target site, which houses a logical snapshot of the primary database as a standby database… standby database can initially be set up as a shell database system that includes various system schemas but does not yet contain the tables and other database objects that correspond to the tables and other database objects on the primary database (see par [0023], [0026]); which corresponds to the claimed data being pushed to a “second object” provisioned at the remote deployment. Lastly, Dageville teaches allowing access to the data at one or more secondary deployments since the data is replicated across multiple deployments (see par [0035], [0037]). As a result, the examiner believes the relied upon prior art teaches the above limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
December 3, 2022 

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161